229 S.W.3d 621 (2007)
Gary WELLS and Cathy Wells, Plaintiffs/Appellants,
v.
Larry SMITH and Roseanne Smith, Defendants, and
Jeffrey Griffin and Brenda Griffin, Defendants/Respondents.
No. ED 89034.
Missouri Court of Appeals, Eastern District, Division Four.
July 17, 2007.
E. Ryan Bradley, The Bradley Law Firm, LLC, Louisiana, MO, for appellants Gary & Cathy Wells.
Randall D. Sherman, Hillsboro, MO, for respondents Larry & Roseanne Smith.
Steven P. Kuenzel, Washington, MO, for respondents Jeffrey & Brenda Griffin.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Prior report: 2006 WL 4556716.

ORDER
PER CURIAM.
Plaintiffs appeal from the trial court's entry of summary judgment in favor of defendants Jeffrey Griffin and Brenda Griffin on plaintiffs' personal injury action. No error of law appears. An opinion reciting the facts and restating the principles of law would have no precedential value. However, the parties have been furnished *622 with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).